Cope, J. delivered the opinion of the Court
Field, C. J. and Baldwin, J. concurring.
This is an action of ejectment for part of the Rancho Posolmi, in Santa Clara county. The plaintiff relies for a recovery upon a grant from the Mexican Government, and a decree of confirmation by the United States Board of Land Commissioners. On the trial of the case, he introduced in evidence a copy of this decree, certified by the Surveyor General to be a correct copy thereof, “ as the same is on file,” etc. Its introduction was objected to, upon the ground of the insufficiency of the certificate, but we do not see in what particular the certificate is essentially defective. It shows that the copy is a correct copy of the whole decree, and this we regard as a sufficient compliance with the statute. It is not intended that the terms of the statute should be literally pursued.
The only additional question arises upon the admission of evidence which could have had no effect upon the verdict of the jury. The error, if an error was committed, was therefore immaterial, and cannot be relied on as a ground of reversal.
Judgment affirmed.